 



Exhibit 10.2
[CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH AS BEEN OMITTED HEREIN AND REPLACED WITH A
SERIES OF THREE ASTERISKS IN BRACKETS [***], HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.]
Co-ownership Agreement (the “Agreement”)
Entered into by:
INSERM-TRANSFERT S.A., a limited liability company headquartered at 7 rue Watt,
75013 Paris (“INSERM-TRANSFERT”), acting upon delegation of the Institut
National de la Santé Et de la Recherche Médicale (“INSERM”), headquartered at
101 rue de Tolbiac, 75654 Paris Cedex 13,
and
Mymetics Corporation, a corporation organized under the laws of the State of
Delaware with its principal place of business located at 14, rue de la
Colombière, CH 1260 Nyon, Switzerland (“Mymetics”),
each a “Party” and collectively the “Parties”.
Preamble
The Parties intent to exploit the patents derived from the PCT application filed
on May 2, 2005, under the number IB 2005/001180 and the name “Complementary
determining region 3 of anti-HIV antibodies and antibodies comprising thereof”
and from the PCT application filed on May 2, 2005, under the number IB
2005/001182 and the name “Antibody or fragment thereof having neutralizing
activity against HIV” (the “Patents”).
1. Purpose
The purpose of this Agreement is to formalize the rules governing the
co-ownership of the Patents, as well as the rights and obligations deriving
therefrom.
INSERM-TRANSFERT is acting upon delegation from INSERM in order to commercialize
the above-mentioned patent rights, not as assignee of these rights.
2. Co-ownership
The co-ownership shares of the Parties are as follows:

  •   INSERM: [***]%     •   Mymetics: [***]%

 



--------------------------------------------------------------------------------



 



3. Duration
This Agreement is valid from the Effective Date (i.e. upon signature of the
Agreement by the last Party) and terminates upon the date of expiration or
abandonment of the last of the Patents or upon one of the co-owners becoming a
100% owner of the Patents.
4. Industrial property
INSERM-TRANSFERT entrusts Mymetics with the role of managing the Patents.
Mymetics has the powers to act on behalf of the other co-owner, with a right of
consultation in favor of the other party as regards potential proceedings
involving the Patents.
Each Party may abandon its co-ownership share of a Patent, to the benefit of the
other Party. In case of abandonment by all Parties, the inventors are entitled
to receive the rights over the Patents.
Each Party may assign its share of co-ownership of part or all of the Patents.
In case of assignment by INSERM, Mymetics has a preemption right. In case of
assignment to a third party, the assignee will be bound by this Agreement.
5. Procedural costs
Mymetics will bear all procedural costs related to the Patents, except those
related to countries for which Mymetics has no co-ownership rights, which will
be borne by the other Party.
6. Research
The Parties may use the Patents for internal research purposes only. In case of
research involving third parties, the other Party has rights of information and
veto, which must be exercised in good faith.
7. Commercial exploitation
The commercial exploitation conditions are regulated in a separate exploitation
agreement.
8. Assignment
An assignment is admissible only as provided for under Section 4 above.

 



--------------------------------------------------------------------------------



 



9. Termination
The Agreement is terminated in case one of the co-owners becomes the sole owner
of all Patents or in case of event of default which is not remedied within three
months.
14. Applicable law — litigation
The agreement is governed by French law.
In case of dispute which cannot be amicably settled within three months, the
Parties may submit their dispute to French courts.
Miscellaneous
Sections 10-13 and 15-16 are customary provisions regarding Waivers
(Section 10), Severability (Section 11), Captions (Section 12), Entire Agreement
(Section 13), Filing of Agreement (Section 15) and Notifications (Section 16).

 